               Case 18-10601-MFW                Doc 2202         Filed 03/19/19         Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :            Chapter 11
In re:                                                       :
                                                             :            Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                  :
                                                             :            (Jointly Administered)
                                     1
                           Debtors.                          :
                                                             :            Re: D.I. No. 2110
------------------------------------------------------------ x

         OBJECTION OF SPYGLASS MEDIA GROUP, LLC (f/k/a LANTERN
    ENTERTAINMENT LLC) TO MOTION OF Y MOVIE, LLC, Y THEATRICAL, LLC,
               YFE HOLDINGS, INC., OA3, LLC, AND RMF, LLC

         Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) (“Spyglass”), by and

through its undersigned counsel, DLA Piper LLP (US), hereby submits this objection (the

“Objection”) to the Motion of Y Movie, LLC, Y Theatrical, LLC, YFE Holdings, Inc., OA3, LLC,

and RMF, LLC (collectively, “Yucaipa”) to (a) Enforce Sale Order, (b) Confirm Assumption of

Liabilities By Lantern Entertainment LLC Pursuant to Asset Purchase Agreement, and (c) Compel

Performance by Lantern Entertainment LLC Under Asset Purchase Agreement [ECF No. 2110]

(the “Motion”) and respectfully states as follows:

                                      PRELIMINARY STATEMENT2

         1.       Spyglass (and this Court) have been forced to face a series of baseless attempts to

deny Spyglass the primary benefit of purchasing assets through section 363 of the Bankruptcy

Code, i.e., the delivery of assets free and clear of claims. Yucaipa’s Motion is yet another such


1
          The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.
2
         Capitalized terms used in the Preliminary Statement are defined elsewhere in the Objection.



EAST\165285057.7
             Case 18-10601-MFW               Doc 2202    Filed 03/19/19   Page 2 of 12




attempt. Over the past several months, Spyglass has been forced to devote time, effort and funds

to respond to these claims, all of which could have been more properly expended in turning around

the business it acquired. Spyglass should be able to enjoy the benefit of the bargain it struck when

it paid $289 million to purchase the Debtors’ assets free and clear of all liens, claims and

encumbrances (other than Permitted Liens, as defined in the APA). Yucaipa’s Motion, which flies

in the face of the very heart of that bargain, should not be countenanced.

       2.       Yucaipa’s argument is so convoluted that its attorneys felt compelled to submit a

flow chart to articulate it. See Mot., Ex. F. Yucaipa essentially is arguing that its concededly non-

executory Investment Agreements constitute Purchased Assets under the APA because of the way

in which the definitions of Assumed Contracts, Title Rights, Excluded Contracts, Assumed

Liabilities, Excluded Liabilities, Disputed Contracts, and Excluded Assets work together. Its

argument is not only difficult to follow, it is just plain wrong.

       3.       First, Yucaipa states no less than ten times in the Motion that “the Investment

Agreements were non-executory when these Chapter 11 Cases . . . commenced.”3 At the same

time, Yucaipa asserts that Spyglass assumed the Investment Agreements.4 These arguments are

not only contradictory, but also impossible under the language of the APA. Yucaipa ignores the

fact that all Assumed Contracts were chosen from the list of Available Contracts, which, by

definition, could only include executory contracts. Therefore, the Investment Agreements could

never constitute Assumed Contracts.

       4.       Second, the Investment Agreements also could never constitute Assumed Contracts

under the APA because they are agreements to make a loan, or extend other debt financing or


3
       See Mot. ¶¶ 3, 64, 67, 72, 74, 78, 85 & 89.
4
       Id. ¶¶ Preamble, 3 & 92.
                                                     2


EAST\165285057.7
              Case 18-10601-MFW         Doc 2202      Filed 03/19/19     Page 3 of 12




financial accommodations, that are not capable of assumption and assignment under section

365(c)(2) of the Bankruptcy Code.

       5.      Third, as the Investment Agreements contain Liabilities arising under Contracts

that are not Assumed Contracts, they are Excluded Liabilities under section 2.4(f) of the APA, and

Spyglass did not purchase them.

       6.      Fourth, the Investment Agreements between Yucaipa, as “Financier,” and TWC,

are debt instruments that constitute Excluded Liabilities under section 2.4(c) of the APA, and

Spyglass did not purchase them. Indeed, there was no business justification for Spyglass, which

purchased the Debtors’ assets free and clear, to willingly take on TWC’s debt obligations

to Yucaipa.

       7.      In sum, notwithstanding the complexity of Yucaipa’s argument, it is simply and

easily refuted for the reasons set forth in this Objection. The Motion is nothing more than

Yucaipa’s effort to bootstrap the Court’s rulings in the Talent Order regarding the non-executory

nature of certain contracts to force Spyglass to pay amounts it does not owe. The Talent Order is

not applicable to the Investment Agreements, which are Excluded Liabilities under the APA. The

Motion should be denied.

                                        BACKGROUND

       8.      On March 19, 2018 (the “Petition Date”), the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) filed these chapter 11 cases to consummate a sale of

substantially all of their assets under section 363 of title 11 of the United States Code (the

“Bankruptcy Code”). See D.I. 7, ¶ 4. The Debtors filed a bid procedures and sale motion [D.I.

No. 8] on the Petition Date, with Spyglass serving as the stalking horse bidder for substantially all

of the Debtors’ assets.

                                                 3


EAST\165285057.7
              Case 18-10601-MFW               Doc 2202        Filed 03/19/19         Page 4 of 12




        9.         Spyglass’s offer remained the highest and best offer received by the Debtors for

their assets even after the post-petition sale process. See D.I. No. 653.

        10.        This Court approved the sale of substantially all of the Debtors’ assets (the “Sale”)

to Spyglass on May 9, 2018 [D.I. 846] (the “Sale Order”) for $289 million pursuant to that certain

Asset Purchase Agreement by and Among The Weinstein Company Holdings LLC, the Persons

Listed on Schedule 1 Hereto and Lantern Entertainment LLC, dated as of March 19, 2018 [D.I.

1201] (as subsequently amended, the “APA”).

        11.        Prior to the Petition Date, certain of the Debtors were party to various financing

agreements with Yucaipa (collectively, the “Investment Agreements”) relating to a number of the

Debtors’ film projects.5

        12.        The Investment Agreements are largely identical contracts by which Yucaipa,

defined as “Financier,” agreed to contribute a certain amount of money to various films being

produced by Debtor The Weinstein Company LLC (“TWC”) or its affiliate, in exchange for a

portion of the gross receipts earned by TWC upon exploitation of such films.6
                                                                                                7
                                                                                                    The contracts

further provide:



5
          The Investment Agreements are attached to the Declaration of Robert P. Bermingham in Support of
Investment Counterparties’ Motion to (A) Enforce Sale Order, (B) Confirm Assumption of Liabilities by Lantern
Entertainment LLC Pursuant to Asset Purchase Agreement, and (C) Compel Performance by Lantern Entertainment
LLC Under Asset Purchase Agreement [ECF Nos. 2111 (sealed) & 2112] (the “Bermingham Declaration”) and pertain
to the following films: The Upside; August Osage County; Crouching Tiger Hidden Dragon; Lawless; Mandela –
Long Walk to Freedom; Our Idiot Brother; Philomena; Quartet; The Details; The Giver; The Iron Lady; and
The Sapphires (collectively, the “Films”).
6
         While the Investment Agreements are largely identical, not all terms are contained in each agreement.
Attached as Exhibit A hereto is a chart identifying the applicable debt characteristics of each Investment Agreement.
For ease of reference, Spyglass cites to the Quartet agreement attached as Exhibit H-1 to the Bermingham Declaration,
unless otherwise indicated. See Bermingham Decl., Ex. H-1 ¶¶ Preamble & 1-2, 4.
7
        Id. ¶ 3.
                                                         4


EAST\165285057.7
              Case 18-10601-MFW               Doc 2202      Filed 03/19/19        Page 5 of 12




       13.         Yucaipa states that, as of the Petition Date, it did not have any material performance

obligations left to perform under the Investment Agreements because it had paid all required

amounts.12 As such, the Investment Agreements are non-executory contracts.13

       14.         Although the Investment Agreements initially were listed on assumption schedule

filed in connection with the Sale Order, Spyglass subsequently listed certain of them as Excluded




8
       Id. ¶ 5.
9
       Id. ¶ 9.
10
       Id. ¶ 11.
                                             See Bermingham Decl., Ex. A-1 ¶¶ 2(d) & 2(e), Ex. M at 1 (Omnibus
Amendment).
11
       Bermingham Decl., Ex. H-1 ¶ 11.
                , see, e.g., Ex. G-3 ¶ 4 (Philomena) & Ex. J-2 ¶ 4 (The Giver), and
        , see Ex. G-3 ¶ 5 & Ex. A thereto (Philomena); Ex. J-2 ¶ 5 & Ex. A thereto (The Giver).
12
       See Mot. ¶¶ 22, 72, 73; Bermingham Decl. ¶¶ 5, 8, 10, 15, 19, 25, 27, 29, 33, 36 & 38.
13
       See Mot. ¶¶ 3, 64, 67, 72, 74, 78, 85, 89.
                                                       5


EAST\165285057.7
             Case 18-10601-MFW         Doc 2202      Filed 03/19/19     Page 6 of 12




Contracts on its final contract designation list [ECF No. 1695] filed on November 8, 2018 (the

“November 8th Notice”) in an abundance of caution.

       15.     On January 14, 2019, this Court determined in an unrelated matter that, among

other things, a certain talent contract was not executory and Spyglass had purchased the Debtors’

rights to the contract under section 363 of the Bankruptcy Code. The order implementing that

bench ruling was entered on January 23, 2019 [D.I. No. 2013] (the “Talent Order”).

       16.     On February 20, 2019, Yucaipa filed the Motion.

                                          OBJECTION

  I.   Spyglass Did Not Purchase the Investment Agreements and Is Not Responsible for
       Payments to Yucaipa Thereunder.

       A.      The Investment Agreements are not Purchased Assets.

               (i)     The Investment Agreements are not Assumed Contracts.

       17.     Yucaipa’s argument hinges upon the fact that its admittedly non-executory

Investment Agreements were included on the list of contracts to be assumed and assigned that was

filed before the closing of the Sale. “Therefore,” because all Assumed Contracts are Purchased

Assets, “each Investment Agreement was explicitly identified as a Purchased Asset.” Mot. ¶ 8.

This argument fails from the outset, however, because Assumed Contracts must be executory.

       18.     Section 2.8(a) of the APA, entitled “Available Contracts,” defines “Available

Contracts” as the “list [set forth on section 2.8(a) of the Disclosure Schedules to the APA] of all

executory Contracts relating to the Business or the Purchased Assets to which one or more of Seller

Parties are party” (emphasis added). The same section specifies that “Buyer . . . shall designate in

writing which Available Contracts from Section 2.8(a) of the Disclosure Schedule . . . that Buyer

wishes to ‘assume’ (the ‘Assumed Contracts’).” Id. (emphasis added). It is clear from the APA


                                                 6


EAST\165285057.7
               Case 18-10601-MFW                 Doc 2202         Filed 03/19/19         Page 7 of 12




that in order for an agreement to be an Available Contract, and therefore an Assumed Contract, it

must be executory.14

         19.      Yucaipa admits that each of the Investment Agreements was non-executory as of

the Petition Date,15 which occurred almost two months before the Sale was approved by the Court

and four months before the Sale closed. Under section 365 of the Bankruptcy Code, a debtor is

permitted only to assume executory contracts and unexpired leases.16 Because the Investment

Agreements were not executory as of the Petition Date, they were not “available” to serve as

Available Contracts subject to assumption and assignment as Assumed Contracts under the APA.17

Further, a purchaser of a debtor’s assets may also assume a debtor’s liabilities. When a purchaser

makes such a commitment, it is clearly delineated in the purchase agreement as “assumed

liabilities.” The Assumed Liabilities (as defined in the APA) in this instance are no different.

Spyglass did not expressly assume the liabilities under the Investment Agreements pursuant to

the APA.




14
          The fact that the word “executory” was added as part of the Second Amendment to the APA is of no moment.
Paragraph 9 of the Second Amendment to the APA expressly provides that no third party may rely on anything in the
amendment as an admission “as to the correct interpretation of any provision of the [APA] (including any provision
that is amended hereby [i.e., section 2.8(a)])” or that Spyglass “has breached or failed to perform or comply with any
of its covenants or agreements” in the APA. See Mot., Ex. D (Second Amendment to APA).
15
         See Mot. ¶ 3 (“[Yucaipa] fully satisfied [its] obligations under the Investment Agreements prior to the Petition
Date, thereby rendering the Investment Agreements non-executory when these Chapter 11 Cases . . . commenced.”).
16
         11 U.S.C. § 365(a) (“[T]he trustee, subject to the court’s approval, may assume or reject any executory
contract or unexpired lease of the debtor.”); In re Exide Techs., 378 B.R. 762, 765 (Bankr. D. Del. 2007) (“Section
365 allows debtors to assume or reject an executory contract, but provides no such option for a non-executory
contract.”).
17
           Ironically, Yucaipa relies on the same “executory” language to contend that its Investment Agreements
cannot be Excluded Contracts, and therefore Excluded Assets, because they are non-executory. See Mot. ¶¶ 10-12,
17 (citing section 2.8(a) of the APA, which provides in relevant part that “[a]ll executory Contracts of the Seller Parties
that are listed on Section 2.8(a) of the Disclosure Schedule [i.e., Available Contracts] as of the Closing Date and which
Buyer does not designate in writing for assumption shall not be considered Assumed Contracts or Purchased Assets
and shall automatically be deemed ‘Excluded Contracts’ . . .”). Nevertheless, in an abundance of caution, Spyglass
listed certain of the Investment Agreements as Excluded Contracts on the November 8th Notice.
                                                            7


EAST\165285057.7
              Case 18-10601-MFW              Doc 2202       Filed 03/19/19        Page 8 of 12




                 (ii)     The Investment Agreements do not constitute Title Rights.

        20.      Yucaipa argues further that the Investment Agreements also constitute “Title

Rights” under the APA, because the definition of Title Rights includes “the Assumed Contracts

and all other contract rights with respect to each Covered Title” under the APA.18 However, as

discussed above, since the Investment Agreements are not Assumed Contracts, they are not Title

Rights.19 Indeed, Yucaipa has no interest in the Covered Titles beyond its financial investment.

        B.       The Investment Agreements Are Not Capable of Assumption and Assignment
                 to Spyglass Under Section 365(c)(2) of the Bankruptcy Code.

        21.      Even assuming the Investment Agreements were executory (which Yucaipa

concedes they are not), the Investment Agreements would constitute contracts to make a loan or

extend financial accommodations to TWC (or, in a couple of cases, its affiliates) with respect to

each applicable Film. As such, they are not capable of being assumed and assigned to Spyglass

and are not Assumed Contracts.

        22.      Section 365(c)(2) of the Bankruptcy Code prohibits a debtor from assuming and

assigning an executory contract “if such contract is a contract to make a loan, or extend other debt

financing or financial accommodations, to or for the benefit of the debtor, or to issue a security of

the debtor.” Thus, “there is no way that a debtor can assume [a financing] agreement.” Watts v.

Pa. Housing Fin. Co. (In re Watts), 876 F.2d 1090, 1095 (3d Cir. 1989).

        23.      Courts narrowly construe the terms “loan,” “debt financing,” and “financial

accommodation.” In re Sportsman's Warehouse, Inc., 457 B.R. 372, 392 (Bankr. D. Del. 2011).




18
        See APA, Ex. A-13.
19
         As discussed in section C(i) below, there also can be no argument that the Investment Agreements are
“contract rights” purchased by Spyglass. To the contrary, only obligations allegedly owed to Yucaipa remain under
the Investment Agreements, and those obligations are Excluded Liabilities for which Spyglass is not responsible.
                                                       8


EAST\165285057.7
             Case 18-10601-MFW          Doc 2202      Filed 03/19/19      Page 9 of 12




The term “financial accommodations” refers to “‘the extension of money or credit to accommodate

another.’” Id. (quoting Nat'l Bank v. Thomas B. Hamilton Co. (In re Thomas B. Hamilton Co.),

969 F.2d 1013, 1019 (11th Cir. 1992)). According to the legislative history of this provision, the

“[c]haracterization of contracts to make a loan, or extend other debt financing or financial

accommodations, is limited to the extension of cash or a line of credit and is not intended to

embrace ordinary leases or contracts to provide goods or services with payments to be made over

time.” In re Best Prod. Co., Inc., 210 B.R. 714, 717 (Bankr. E.D. Va. 1997) (quoting 124 Cong.

Rec. H11089 (daily ed. Sep. 28, 1978) (statement of Rep. Edwards)).

       24.     Courts look to the contract as a whole, not specific clauses, to determine whether a

contract is a financial accommodation. See In re United Airlines, Inc., 368 F.3d 720, 724 (7th Cir.

2004). Therefore, the test is whether the principal purpose of the contract is to “to extend financing

to or guarantee the financial obligations of the debtor.” Sportsman’s Warehouse, 457 B.R. at 393

(quoting In re Thomas B. Hamilton Co., 969 F.2d at 1019)). A contract for which the “extension

of credit is only incidental to or a part of a larger arrangement involving the debtor” will not be

treated under 365(c)(2) of the Bankruptcy Code. In re Thomas B. Hamilton Co., 969 F.2d at 1019.

Furthermore, “in nearly every instance where a financial accommodation has been found to exist,

the debtor has been directly or secondarily liable for the debt incurred.” Best Prod., 210 B.R. at

717.

       25.     Taking a look at the Investment Agreements in question, Yucaipa, as Financier, is

contributing a substantial amount to TWC toward each respective Film’s budget. Under each

Investment Agreement,




                                                  9


EAST\165285057.7
               Case 18-10601-MFW               Doc 2202         Filed 03/19/19         Page 10 of 12




         26.      The Investment Agreements each constitute a financial accommodation in both

form and substance under section 365(c)(2) of the Bankruptcy Code. The principal purpose of

each Investment Agreement was to extend financing to assist in the production of the Films, clearly

intending to benefit the Debtors. The extension of this financing is not incidental to the contracts,

but rather is the primary purpose,



         27.      Accordingly, the Investment Agreements could never constitute Assumed

Contracts for the additional reason that they are agreements to make a loan, or extend other debt

financing or financial accommodations, that are not capable of assumption and assignment under

section 365(c)(2) of the Bankruptcy Code.

         C.        The Investment Agreements Are Excluded Liabilities Under the APA.
                  (i)      The Investment Agreements contain Liabilities arising under a Contract
                           that is not an Assumed Contract.

         28.      Yucaipa contends that Spyglass assumed all post-closing liabilities arising out of

every Assumed Contract, including the Investment Agreements, under section 2.3 of the APA,

entitled “Assumption of Liabilities.”20                 The Investment Agreements are not Assumed

Liabilities, however.




20
          Section 2.3 of the APA provides, in relevant part, that “Buyer shall (a) assume from the Seller Parties and
thereafter pay, perform or discharge when due those Liabilities of the Seller Parties arising out of the operation of the
Purchased Assets (including the Assumed Contracts) for periods following the Closing Date, except for those
Liabilities that are Excluded Liabilities.”
                                                          10


EAST\165285057.7
               Case 18-10601-MFW               Doc 2202         Filed 03/19/19         Page 11 of 12




         29.      Section 2.4(f) of the APA specifically lists as Excluded Liabilities “all Liabilities21

arising under [a] Contract22 that is not Assumed Contract.” Because the Investment Agreements

are not Assumed Contracts, any obligations arising thereunder also were not assumed

by Spyglass.23

                  (ii)     The Investment Agreements Are Debt Instruments.

         30.      Section 2.4(c) of the APA lists as Excluded Liabilities “any indebtedness for

borrowed money, bank loans or facilities or any other debt instruments.”

         31.      As discussed above, the Investment Agreements are loan agreements between

Yucaipa, as Financier, and TWC. The agreements provide for the repayment of Financier’s loan

through a portion of the gross receipts received by TWC from each applicable film



                          Spyglass did not intend to take on TWC’s debt obligations to Yucaipa and

specifically excluded them under section 2.4(c) of the APA.



                                [Remainder of page intentionally left blank.]




21
         “Liabilities” is defined as “all claims, demands, expenses, commitments and obligations (whether accrued or
not, known or unknown, disclosed or undisclosed, matured or unmatured, fixed or contingent, asserted or unasserted,
liquidated or unliquidated, arising prior to, at or after the commencement of any bankruptcy proceeding) of or against
the Seller Parties or any of the Purchased Assets.” APA, Ex. A-8.
22
       “Contract” is defined as “any written contract, lease, license, agreement, arrangement, understanding,
commitment, instrument, guarantee, undertaking, bid or proposal.” APA, Ex. A-4.
23
         This is different from the Talent Order, which reiterates, consistent with section 2.4(j) of the APA, that post-
closing Participations generally are payable under Purchased Assets to the talent parties (subject to the terms of the
APA).
                                                          11


EAST\165285057.7
            Case 18-10601-MFW         Doc 2202      Filed 03/19/19      Page 12 of 12




                                        CONCLUSION

       WHEREFORE, Spyglass respectfully requests that the Court enter an order denying the

Motion and granting such other relief as may be just and appropriate.



 Dated: March 19, 2019                     /s/ R. Craig Martin
        Wilmington, Delaware             R. Craig Martin (DE No. 5032)
                                         Maris J. Kandestin (DE No. 5294)
                                         DLA PIPER LLP (US)
                                         1201 N. Market Street, Suite 2100
                                         Wilmington, DE 19801
                                         Telephone: (302) 468-5700
                                         Facsimile: (302) 394-2341
                                         Email: craig.martin@dlapiper.com
                                                  maris.kandestin@dlapiper.com

                                         - and -

                                         Thomas R. Califano (admitted pro hac vice)
                                         Rachel Ehrlich Albanese (admitted pro hac vice)
                                         DLA PIPER LLP (US)
                                         1251 Avenue of the Americas
                                         New York, NY 10020
                                         Telephone: (212) 335-4500
                                         Facsimile: (212) 335-4501
                                         Email: thomas.califano@dlapiper.com
                                                rachel.albanese@dlapiper.com

                                         Counsel to Spyglass Media Group, LLC (f/k/a Lantern
                                         Entertainment LLC)




                                               12


EAST\165285057.7
